--------------------------------------------------------------------------------

Exhibit 10.74

ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), executed on March
13, 2009, to be effective as of 12:01 a.m. (Central Time) on April 15, 2009 (the
“Effective Time”), is entered into by and among Lariat Services, Inc., a Texas
corporation (“LARIAT”), and Clayton Williams Energy, Inc., a Delaware
corporation (“CWEI”).  The parties to this Agreement are collectively referred
to herein as the “Parties,” or individually as a “Party.”
 
RECITALS
 
WHEREAS, each of LARIAT and CWEI holds a 49.5% limited partnership interest (the
“LP Interest”) in Larclay, L.P., a Texas limited partnership (“LARCLAY”);
 
WHEREAS, each of LARIAT and CWEI holds a 50% membership interest (the “LLC
Interest” and, together with the LP Interest, the “Interests”) in Larclay GP,
LLC, a Texas limited liability company (“GP”);
 
WHEREAS, pursuant to loans made by LARIAT to LARCLAY, there are (a) a Promissory
Note, dated March 31, 2008, in the principal amount of $2,500,000 payable by
LARCLAY to LARIAT (the “March 2008 Note”) and (b) a Revolving Promissory Note,
dated June 10, 2008, in the principal amount of $5,000,000 payable by LARCLAY to
LARIAT (together with the March 2008 Note, the “Notes”);


WHEREAS, in connection with LARCLAY’s ownership and operation of its fleet of
drilling rigs, LARIAT is a party to (a) Operating Agreement for Drilling Rigs
dated April 20, 2006, between LARCLAY and LARIAT (the “Operating Agreement”) and
(b) Consent and Agreement dated April 21, 2006, among LARCLAY, CWEI, LARIAT and
Merrill Lynch Capital (collectively with the Operating Agreement, the “Ancillary
Agreements”);


WHEREAS, LARIAT desires to transfer to CWEI, and CWEI desires to accept from
LARIAT, the Interests, the Notes and the Ancillary Agreements; and
 
WHEREAS, the Agreement of Limited Partnership of LARCLAY and the Limited
Liability Company Agreement of GP will be amended to the extent necessary to
reflect the applicable matters set forth above and as contained in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


 
1

--------------------------------------------------------------------------------


ARTICLE 1
 
ASSIGNMENT AND ASSUMPTION
 
Section 1.1                   Assignment of Interests, Notes and Ancillary
Agreements.  Effective as of the Effective Time, LARIAT hereby assigns,
transfers, sets over and delivers to

CWEI all of LARIAT’s right, title and interest in and to the Interests, the
Notes and the Ancillary Agreements, and CWEI hereby accepts LARIAT’s right,
title and interest in and to the Interests, the Notes and the Ancillary
Agreements, provided, however, that LARIAT shall retain the right to all amounts
owed by LARCLAY to LARIAT under the Operating Agreement as of the Effective
Time.
 
Section 1.2                   Assumption of Obligations and Liabilities and
Operatorship.  CWEI hereby assumes and agrees to timely and fully perform and
discharge all duties, obligations and liabilities arising from or related to and
whether arising or attributable to periods at, before or after the Effective
Time: (a) being Operator under the Operating Agreement, (b) operations of
drilling rigs and other services performed for LARCLAY or its affiliates, (c)
the Ancillary Agreements, (d) LARIAT’s ownership of the Interests and the Notes
and (e) the transactions hereunder or contemplated hereby (collectively, the
“Assumed Obligations”).
 
Section 1.3                   Waiver of Claims.  Except as otherwise expressly
provided in this Agreement, CWEI hereby expressly disclaims and waives any and
all claims it may have against LARIAT in connection with the Assumed
Obligations. Except as otherwise expressly provided in this Agreement and except
for accounts payable to LARIAT for ordinary course of business services, LARIAT
hereby expressly disclaims and waives any and all claims it may have against
CWEI in connection with LARIAT’s ownership of the Interests, the Operating
Agreement and the Ancillary Agreements.
 
Section 1.4                   Transfer of Equipment.  To the extent that,
pursuant to the Operating Agreement, equipment owned by LARCLAY is in the
possession of LARIAT as of the Effective Time, CWEI will, at its own expense,
retrieve such equipment from LARIAT no later than May 31, 2009.  Notwithstanding
that equipment owned by LARCLAY may be in the possession of LARIAT on or after
the Effective Time, LARIAT shall not be required to maintain insurance coverage
for such equipment after the Effective Time.  CWEI shall reimburse LARIAT for
all storage costs incurred by LARIAT until the time such equipment is retrieved
by CWEI.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1                   Representations and Warranties of LARIAT. LARIAT
represents and warrants to CWEI as follows:
 
(a)           Organization, Good Standing and Authority. LARIAT is a corporation
duly formed, validly existing and in good standing under the laws of the State
of Texas.  The execution and delivery of this Agreement and the consummation by
LARIAT of the transactions contemplated herein have been duly and validly
authorized by all necessary corporate action by LARIAT.  This Agreement has been
duly executed and delivered by LARIAT.  LARIAT has all
 
 
2

--------------------------------------------------------------------------------


requisite corporate power and authority to enter into and perform this
Agreement, to perform its obligations hereunder and to carry out the
transactions contemplated herein.
 
(b)           Enforceability.  This Agreement constitutes a valid and binding
obligation of LARIAT, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting creditors’ rights generally and general principles
of equity.
 
(c)           Title.  Except as contemplated by this Agreement, LARIAT has not
taken any action to sell or encumber the Interests.
 
Section 2.2                   Representations and Warranties of CWEI. CWEI
represents and warrants to LARIAT as follows:
 
(a)           Organization, Good Standing and Authority.  CWEI is a corporation
duly formed, validly existing and in good standing under the laws of the State
of Delaware.  The execution and delivery of this Agreement and the consummation
by CWEI of the transactions contemplated herein have been duly and validly
authorized by all necessary corporate action by CWEI.  This Agreement has been
duly executed and delivered by CWEI.  CWEI has all requisite corporate power and
authority to enter into and perform this Agreement, to perform its obligations
hereunder and to carry out the transactions contemplated herein.
 
(b)           Enforceability.  This Agreement constitutes a valid and binding
obligation of CWEI, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and general principles of
equity.
 
Section 2.3                   Survival.  All representations, warranties,
covenants and indemnities made by the Parties in this Agreement or pursuant
hereto shall survive the consummation of the transactions contemplated hereby.
 
Section 2.4                   Disclaimer of Representations and Warranties
 
(a)           THE PARTIES ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS
MADE, DOES NOT MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR
WRITTEN, PAST OR PRESENT, OTHER THAN THOSE INCLUDED IN THIS AGREEMENT.  THE
PROVISIONS OF THIS SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE
CONSIDERATION AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, THAT MAY
ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN EFFECT, OR OTHERWISE, EXCEPT AS
SET FORTH IN THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION WITH THIS AGREEMENT.
 
 
3

--------------------------------------------------------------------------------


(b)           Each of the Parties agrees that the disclaimers contained in this
Section 2.4 are “conspicuous” disclaimers.  Any covenants implied by statute or
law by the use of the words “grant,” “convey,” “bargain,” “sell,” “assign,”
“transfer,” “deliver,” or “set over” or any of them or any other words used in
this Agreement or any exhibits hereto are hereby expressly disclaimed, waived or
negated.
 

ARTICLE 3
 
INDEMNIFICATION
 
Section 3.1                  Indemnification by LARIAT.  LARIAT shall defend,
indemnify and hold harmless CWEI and its affiliates, and all of its and their
directors, officers, employees, contractors, agents, and representatives (the
“CWEI Indemnitees”) from and against any and all Losses asserted against,
resulting from, imposed upon or incurred by any of the CWEI Indemnitees as a
result of or arising out of the breach of any of the representations or
warranties under Section 2.1 of this Agreement or any breach by LARIAT of any of
its covenants in this Agreement.  “Loss” or “Losses” shall mean any and all
damages, demands, payments, obligations, penalties, assessments, disbursements,
claims, costs, liabilities, losses, causes of action, and expenses, including
interest, awards, judgments, settlements, fines, fees, costs of defense and
reasonable attorneys’ fees, costs of accountants, expert witnesses and other
professional advisors and costs of investigation and preparation of any kind or
nature whatsoever.
 
Section 3.2                   Indemnification by CWEI.  CWEI shall defend,
indemnify and hold harmless LARIAT and its affiliates, and all of its and their
directors, officers, employees,  contractors, agents, and representatives (the
“LARIAT Indemnitees”) from and against any and all Losses asserted against,
resulting from, imposed upon or incurred by any of the LARIAT Indemnitees as a
result of or arising out of:
 
(a)           the breach of any of the representations or warranties under
Section 2.2 of this Agreement or any breach by CWEI of any of its covenants in
this Agreement;
 
(b)           the Assumed Obligations; and
 
(c)           that certain Term Loan and Security Agreement dated as of April
21, 2006, among LARCLAY, as “Borrower,” each of the lenders that is a signatory
thereto or which becomes a signatory thereto (the “Lenders”), and Merrill Lynch
Capital, a division of Merrill Lynch Business Financial Services, Inc., as agent
for the Lenders.
 
Section 3.3                   Indemnification Procedures.
 
(a)           Any claim for indemnity under this Agreement shall be in writing
and specify in reasonable detail the specific nature of the claim for
indemnification hereunder (“Claim Notice”).  Any such claim that is described in
a Claim Notice shall survive with respect to the specific matter described
therein.  Any person claiming indemnification hereunder is referred to herein as
the “Indemnified Party” and any person against whom such claims are asserted
hereunder is referred to herein as the “Indemnifying Party.”
 
 
4

--------------------------------------------------------------------------------


(b)           If any claim, demand, demand letter, notice of noncompliance or
violation, action, suit, investigation, review, or other judicial or
administrative proceeding (each, a “Claim”) is asserted or instituted against,
or any Loss is sought to be collected from, an Indemnified Party, the
Indemnified Party shall with reasonable promptness provide to the Indemnifying
Party a Claim Notice.  The failure to give any such Claim Notice shall not
otherwise affect the rights of the Indemnified Party to indemnification
hereunder unless the Indemnified Party has proceeded to contest, defend or
settle such Claim or remedy such a Loss with respect to which it has failed to
give a Claim Notice to the Indemnifying Party, but only to the extent the
Indemnifying Party is prejudiced thereby.  Additionally, to the extent the
Indemnifying Party is prejudiced thereby, the failure to provide a Claim Notice
to the Indemnifying Party shall relieve the Indemnifying Party from liability
for such Claims and Losses that it may have to the Indemnified Party, but only
to the extent the liability for such Claims or Losses is directly attributable
to such failure to provide the Claim Notice.
 
(c)           The Indemnifying Party shall have thirty (30) days from the
personal delivery or receipt of the Claim Notice (the “Notice Period”) to notify
the Indemnified Party (i) whether or not it disputes the liability to the
Indemnified Party hereunder with respect to the Claim or Loss, (ii) in the case
where Losses are asserted against or sought to be collected from an Indemnifying
Party by the Indemnified Party, whether or not the Indemnifying Party shall at
its own sole cost and expense remedy such Losses or (iii) in the case where
Claims are asserted against or sought to be collected from an Indemnified Party,
whether or not the Indemnifying Party shall at its own sole cost and expense
defend the Indemnified Party against such Claim; provided however, that any
Indemnified Party is hereby authorized prior to and during the Notice Period to
file any motion, answer or other pleading that it shall deem necessary or
appropriate to protect its interests or those of the Indemnifying Party (and of
which it shall have given notice and opportunity to comment to the Indemnifying
Party) and not prejudicial to the Indemnifying Party.
 
(d)           If the Indemnifying Party does not give notice to the Indemnified
Party of its election to contest and defend any such Claim described in Section
3.3(c)(iii) within the Notice Period, then the Indemnifying Party shall be bound
by the result obtained with respect thereto by the Indemnified Party and shall
be responsible for all costs incurred in connection therewith.
 
(e)           If the Indemnifying Party is obligated to defend and indemnify the
Indemnified Party, and the Parties have a conflict of interest with respect to
any such Claim, then the Indemnified Party may, in its sole discretion,
separately and independently contest and defend such Claim, and the Indemnifying
Party shall be bound by the result obtained with respect thereto by the
Indemnified Party and shall be responsible for all costs incurred in connection
therewith.
 
(f)           If the Indemnifying Party notifies the Indemnified Party within
the Notice Period that it shall defend the Indemnified Party against a Claim,
the Indemnifying Party shall have the right to defend all appropriate
proceedings, and with counsel of its own choosing (but reasonably satisfactory
to the Indemnified Party) and such proceedings shall be promptly settled
(subject to obtaining a full and complete release of all Indemnified Parties) or
prosecuted by it to a final conclusion.  If the Indemnified Party desires to
participate in, but not control, any such
 
 
5

--------------------------------------------------------------------------------


defense or settlement it may do so at its sole cost and expense.  If the
Indemnified Party joins in any such Claim, the Indemnifying Party shall have
full authority to determine all action to be taken with respect thereto, as long
as such action could not create a liability to any of the Indemnified Parties,
in which case, such action would require the prior written consent of any
Indemnified Party so affected.
 

(g)           If requested by the Indemnifying Party, the Indemnified Party
agrees to cooperate with the Indemnifying Party and its counsel in contesting
any Claim and in making any counterclaim against the person asserting the Claim,
or any cross-complaint against any person as long as such cooperation,
counterclaim or cross-complaint could not create a liability to any of the
Indemnified Parties.
 
Section 3.4                                 Exclusive Remedy.  AS BETWEEN LARIAT
AND CWEI, (A) THE EXPRESS INDEMNIFICATION PROVISIONS SET FORTH IN THIS
AGREEMENT, WILL BE THE SOLE AND EXCLUSIVE RIGHTS, OBLIGATIONS AND REMEDIES OF
THE PARTIES WITH RESPECT TO THIS AGREEMENT AND THE EVENTS GIVING RISE THERETO,
AND THE TRANSACTIONS PROVIDED FOR THEREIN OR CONTEMPLATED THEREBY AND (B)
NEITHER PARTY NOR ANY OF ITS RESPECTIVE SUCCESSORS OR ASSIGNS SHALL HAVE ANY
RIGHTS AGAINST THE OTHER PARTY OR ITS AFFILIATES WITH RESPECT TO THE
TRANSACTIONS PROVIDED FOR HEREIN OTHER THAN AS IS EXPRESSLY PROVIDED IN THIS
AGREEMENT.
 
ARTICLE 4
 
MISCELLANEOUS
 
Section 4.1                   Expenses.  Unless otherwise specifically provided
for herein, each Party will bear its own costs and expenses (including legal
fees and expenses) incurred in connection with the negotiation of this Agreement
and the transactions contemplated hereby.
 
Section 4.2                   Further Assurances.  From time to time after the
Effective Time, and without any further consideration, each of the Parties shall
execute, acknowledge and deliver all such additional instruments, notices and
other documents, and will do all such other acts and things, all in accordance
with applicable law, as may be necessary or appropriate to more fully and
effectively carry out the purposes and intent of this Agreement.
 
Section 4.3                   Headings; References; Interpretation.  All Article
and Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.  All references herein to
Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement.  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa.  The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following
 
 
6

--------------------------------------------------------------------------------


such word or to similar items or matters, whether or not non-limiting language
(such as “without limitation”, “but not limited to”, or words of similar import)
is used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter.
 

Section 4.4                   Successors and Assigns.  The Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns.
 
Section 4.5                   No Third Party Rights.  The provisions of this
Agreement are intended to bind the Parties as to each other and are not intended
to and do not create rights in any other person or confer upon any other person
any benefits, rights or remedies and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.
 
Section 4.6                   Counterparts.  This Agreement may be executed in
any number of counterparts, all of which together shall constitute one agreement
binding on the parties hereto.
 
Section 4.7                   Governing Law; Venue; Jury Trial; and Attorneys’
Fees.  This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Texas applicable to contracts made and to be performed
wholly within such state without giving effect to conflict of law principles
thereof.   The Parties hereby irrevocably and unconditionally consent to submit
to the exclusive jurisdiction of the courts of the State of Texas and of the
United States District Courts in each case located in Dallas County, Texas, for
any lawsuits, actions or other proceedings arising out of or relating to this
Agreement and agrees not to commence any such lawsuit, action or other
proceeding except in such courts.  Each Party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any lawsuit,
action or other proceeding arising out of or relating to this Agreement in the
courts of the State of Texas or the United States District Courts in each case
located in Dallas County, Texas, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such lawsuit, action or other proceeding brought in any such court has been
brought in an inconvenient forum.  Any right to trial by jury with respect to
any lawsuit, claim or other proceeding arising out of or relating to this
Agreement is expressly and irrevocably waived.  The Party that substantially
prevails on the merits of any action related to this Agreement shall be awarded
all of its costs and attorneys’ fees incurred in connection therewith, including
those incurred during the investigation, discovery, litigation and appeals
thereof.
 
Section 4.8                   Severability.  If any of the provisions of this
Agreement are held by any court of competent jurisdiction to contravene, or to
be invalid under, the laws of any political body having jurisdiction over the
subject matter hereof, such contravention or invalidity shall not invalidate the
entire Agreement.  Instead, this Agreement shall be construed as if it did not
contain the particular provision or provisions held to be invalid and an
equitable adjustment shall be made and necessary provision added so as to give
effect to the intention of the Parties as expressed in this Agreement at the
time of execution of this Agreement.
 
Section 4.9                   Amendment or Modification.  This Agreement may be
amended or modified from time to time only by the written agreement of all the
Parties.  Each such

 
7

--------------------------------------------------------------------------------

 

instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.
 
Section 4.10                 Integration.  This Agreement and the instruments
referenced herein supersede all previous understandings or agreements among the
Parties, whether oral or written, with respect to their subject matter.  This
document and such instruments contain the entire understanding of the Parties
with respect to the subject matter hereof and thereof.  No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or form part of this Agreement unless it is contained in
a written amendment hereto executed by the Parties after the date of this
Agreement.
 
Section 4.11                 Deed; Bill of Sale; Assignment. To the extent
required and permitted by applicable law, this Agreement shall also constitute a
“deed,” “bill of sale” or “assignment” of the assets and interests referenced
herein.
 
Section 4.12                 Notices.  All notices, requests, demands, claims
and other communications hereunder will be in writing.  Any notice, request,
demand, claim, or other communication hereunder will be deemed duly given if
(and then two business days after) it is sent by registered or certified mail,
return receipt requested, postage prepaid, and addressed to the intended
recipient as set forth below:
 

 
If to LARIAT:
   
123 Robert S. Kerr Avenue
 
Oklahoma City, Oklahoma  73102
 
Attn:  Richard J. Gognat
 
Fax:  405-753-5983
   
If to CWEI:
   
6 Desta Drive, Suite 6500
 
Midland, Texas  79705
 
Attn: Paul Latham
 
Fax: 432-688-3247



Any Party may give notice, request, demand, claim, or other communication
hereunder using any other means, but no such notice, request, demand, claim, or
other communication will be deemed
 
 
8

--------------------------------------------------------------------------------


to have been duly given unless and until it actually is received by the intended
recipient.  Any Party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other Party notice in the manner herein set forth.
 
 
          Section 4.12.                  Resignation of Managers.  LARIAT agrees
LARIAT will facilitate the resignation of Dirk M. Van Doren and Randall D.
Cooley as Managers of Larclay GP, LLC effective April 15, 2009.


Section 4.13.                Books, Records. LARIAT agrees that for a period of
120 days it  will (a) make available for pickup by CWEI, at CWEI’s cost, all
books, records, certificates of title and any and all other documents associated
with the management and operation of LARCLAY and LLC and (b) it will facilitate,
upon written request by CWEI, the review and copying by CWEI of any and all
records relating to the operation of LARCLAY which are in the possession of
affiliates of LARIAT during normal business hours, provided, however, that
LARIAT may keep copies of any and all such records.


 [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first above written.
 



 
LARIAT SERVICES, INC.
     
By:  /s/ Tom W. Ward
 
Name:  Tom W. Ward
 
Title:  Chief Executive Officer
     
Clayton Williams Energy, Inc.
     
By:  /s/  L. Paul Latham
 
Name:  L. Paul Latham
 
Title:  Executive Vice President and Chief Operating Officer
